OPINION OF THE COURT
Per Curiam.
Petitioner, the Departmental Disciplinary Committee for the First Department moves for an order striking respondent’s *362name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Respondent was admitted to practice in the Second Department on March 11, 1981. During the relevant periods of the misconduct alleged herein, the respondent maintained an office for the practice of law in the First Department.
Upon his plea of guilty, respondent was convicted in United States District Court on January 10, 1986, of three counts of stealing property from an agency of the United States Government (18 USC § 641) (one count each, respectively, for heroin, cocaine, and money) and two counts of possession of narcotic drug controlled substances (21 USC § 844 [a]) (one count each, respectively, for heroin and cocaine), and sentenced to a three-year prison term on the first count and concurrent five-year terms of probation on the remaining counts. A certified copy of this judgment of conviction has been submitted to this court. (Judiciary Law § 90 [4] [b].)
The crimes of which respondent has been convicted are felonies under Federal law and are offenses which, if committed within this State, would be felonies, to wit, criminal possession of a controlled substance in the first degree (Penal Law § 220.21) and grand larceny in the second degree (Penal Law § 155.35).
As a result of his felony conviction, respondent has been automatically disbarred (Judiciary Law § 90 [4] [a]).
Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law. (Judiciary Law § 90 [4] [b].)
Kupferman, J. P., Sullivan, Carro, Fein and Ellerin, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York.